DETAILED ACTION
	Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both a hand wheel and local controls of a display 7 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the drive coupling assembly is connected to the base of the motor housing by means of the gearbox” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the upper surface of the flange” further defining the “means of the flange” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the bearing in the upper portion of the housing" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to one of the bearings introduced in claim 16 being positioned in an upper portion of the motor housing.
The term “substantially” in claims 23-24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how much variance from a straight plane/surface is encompassed by “substantially straight”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 , 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksen (WO 2017/138816, hereinafter Eriksen).
Regarding claim 1, Eriksen discloses in Figs. 1-4 an actuator, comprising: 
a motor assembly, comprising: 
a motor housing 4, comprising: 
a cover (comprising the end/portion of the motor housing 4 through which the spindle 10 extends, and alternatively including the sleeve 30 rigidly connected to the end plate of the motor housing 4 through which the spindle 10 extends), and 
a base (comprising the end/portion of the motor housing 4 bolted to the encircling ring gear 54); 
an electric motor 24, within the motor housing 4, comprising: 
an external stator 26, and 
an internal rotor 28; and 
a hollow output shaft 32 (wherein the first sun gear 32 is considered a hollow output shaft because it includes a hollow, elongated shaft 34, and the hollow output shaft alternatively includes the unlabeled plate extending between the sun gear 32 and rotor 26 that transmits rotation from the rotor 28 to the sun gear 32) that is connected coaxially with the internal rotor 28 such that rotation of the internal rotor 28 causes a corresponding rotation of the hollow output shaft 32; 
a drive coupling assembly (comprising the actuator components of the actuator 2 and/or the gears in the gear ring 54) connected to the base of the motor housing 4, the drive coupling assembly, comprising a drive coupling housing (comprising any of housings 54, 2, alone or together) containing a drive coupling (comprising any of gears 52, 60, 62 and roller cage 68, alone or together), wherein the drive coupling engages the hollow output shaft 32 such that rotation of the hollow output shaft 32 causes a corresponding rotation of the drive coupling; and 
an actuator shaft 78 that engages the drive coupling such that rotation of the drive coupling, by the hollow output shaft 32, causes the actuator shaft 78 to move.
Regarding claim 2, Eriksen discloses in Figs. 1-4 that the drive coupling assembly is external to the motor housing 4 (because the drive coupling is housed in the encircling ring gear 54 and/or the actuator housing 2 separate from the motor housing 4).  
Regarding claim 3, Eriksen discloses in Figs. 1-4 that the connection between the drive coupling assembly and the motor housing 4 is releasable (by the unlabeled bolts connecting the housings 2, 54, 4) so that the motor housing 4 can be removed from and reattached to the drive coupling assembly  
Regarding claim 4, Eriksen discloses in Figs. 1-4 that the hollow output shaft 32 directly engages the drive coupling (wherein the drive coupling includes the gears in gear ring 54).  
Regarding claim 5, Eriksen discloses in Figs. 1-4 that the hollow output shaft 32 engages the drive coupling 68 through an arrangement of gears (comprising gears 52, 60, and 62 in gear ring 54, like the applicant’s embodiment shown in Fig. 9 comprising hollow output shaft 330 and drive coupling 313).  
Regarding claim 6, Eriksen discloses in Figs. 1-4 that the arrangement of gears comprises a gearbox 54, and the drive coupling assembly is connected to the base of the motor housing 4 by means of the gearbox 54.  
Regarding claim 9, Eriksen discloses in Figs. 1-4 that the drive coupling comprises an anti-back drive coupling (comprising the threads of the roller 68 that work together with the splines of the actuator shaft 78 that engage the splined portion 80 of the shaft 48, which prevents relative rotation of the actuator shaft 78 and the drive coupling 68, as disclosed in pg. 5, lines 14-18, like the applicant’s anti-back drive coupling disclosed in paragraph 67).  
Regarding claim 13, Eriksen discloses in Figs. 1-4 that the cover of the motor housing 4 (comprising the cylindrical wall of the motor housing 4, the end wall through which spindle 10 extends, and the sleeve 30, which are all rigidly attached by unlabeled bolts) extends from the base of the motor housing 4 around the stator 26 and rotor 28.  
Regarding claim 14, Eriksen discloses in Figs. 1-4 that the cover of the motor housing 4 defines an internal tube (with sleeve 30) and the internal rotor 28 is mounted on bearings (comprising any of the unlabeled bearings on the sleeve 30 shown in Figs. 2 and 4) on the tube.  
Claims 1, 4, 10-11, and 20-21 (alternatively: 1 and 4) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henschke (US 3,327,826).
Regarding claim 1, Henschke discloses in Fig. 1 a system comprising: 
a motor assembly (comprising motor 11), comprising: 
a motor housing, comprising: 
a cover 17, and 
a base (comprising cylindrical member 16, the bottom portion thereof, and/or housing portions 18, 36); 
an electric motor 11, within the motor housing, comprising: 
an external stator 12, and 
an internal rotor 13; and 
a hollow output shaft 22 that is connected coaxially with the internal rotor 13 such that rotation of the internal rotor 13 causes a corresponding rotation of the hollow output shaft 22; 
a drive coupling assembly (comprising ball nut 24) connected to the base of the motor housing, the drive coupling assembly, comprising a drive coupling housing (comprising housing 48 and/or the housing 18 if it isn’t considered part of the motor housing’s base) containing a drive coupling 24, wherein the drive coupling 24 engages the hollow output shaft 22 such that rotation of the hollow output shaft 22 causes a Page 5 of 7corresponding rotation of the drive coupling 24 (because the drive coupling 24 is rigidly attached to the shaft 22 by being threaded to collar 29, screw 30 fastening the collar 29 to member 31, and member 31 being threaded to the shaft 22, as disclosed in col. 2, lines 65-72); and 
an actuator shaft 26 that engages the drive coupling 24 such that rotation of the drive coupling 24, by the hollow output shaft 22, causes the actuator shaft 26 to move.  
Regarding claim 4, Henschke discloses in Fig. 1 that the hollow output shaft 22 directly engages the drive coupling 24.  
Regarding claim 10, Henschke discloses in Fig. 1 that the actuator shaft 26 extends through the hollow output shaft 22 and the internal rotor 13.
Regarding claim 11, Henschke discloses in Fig. 1 that rotation of the drive coupling 24 causes the actuator shaft 26 to move axially.  
Regarding claim 20, Henschke discloses in Fig. 1 a system comprising: 
an actuator comprising: 
a motor assembly (comprising motor 11), comprising: 
a motor housing, comprising: 
a cover 17, and 
a base (comprising cylindrical member 16, the bottom portion thereof, and/or housing portions 18, 36); 
an electric motor 11, within the motor housing, comprising: 
an external stator 12, and 
an internal rotor 13; and 
a hollow output shaft 22 that is connected coaxially with the internal rotor 13 such that rotation of the internal rotor 13 causes a corresponding rotation of the hollow output shaft 22; 
a drive coupling assembly (comprising ball nut 24) connected to the base of the motor housing, the drive coupling assembly, comprising a drive coupling housing (comprising housing 48 and/or the housing 18 if it isn’t considered part of the motor housing’s base) containing a drive coupling 24, wherein the drive coupling 24 engages the hollow output shaft 22 such that rotation of the hollow output shaft 22 causes a Page 5 of 7corresponding rotation of the drive coupling 24 (because the drive coupling 24 is rigidly attached to the shaft 22 by being threaded to collar 29, screw 30 fastening the collar 29 to member 31, and member 31 being threaded to the shaft 22, as disclosed in col. 2, lines 65-72); and 
an actuator shaft 26 that engages the drive coupling 24 such that rotation of the drive coupling 24, by the hollow output shaft 22, causes the actuator shaft 26 to move, and a valve 44, 43, 42 connected to the actuator.  
Regarding claim 21, Henschke discloses in Fig. 1 that the actuator shaft 26 is directly connected to the valve 44, 43, 42.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen in view of Johnson et al. (US 2007/0068583).
Regarding claim 7, Eriksen discloses in Figs. 1-4 that the gearbox 54 contains a planetary gear arrangement including a sun gear 60 and planet gears 62, wherein the sun gear 60 is hollow and coaxial with the hollow output shaft 32 and the actuator shaft 78, and rotation of the hollow output shaft 32 is transmitted to the actuator shaft 78.  
Eriksen lacks teaching that the planet gears 62 are mounted on a rotary gear carrier that participates in transmitting rotation of the hollow output shaft to the actuator shaft.
Johnson teaches in Figs. 3-6 a gearbox 110 comprising three layers of planet gears 184 and planet carriers 188 to increase torque output from a motor 108, wherein the planet gears 184 on the upper stages/layers are mounted on planet carriers 188 of the lower stages/layers to transmit rotation from a hollow output shaft 178 at the motor 108 to an actuator shaft 124.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearbox disclosed by Eriksen to include at least one additional stage/layer of planetary gears and a sun gear (such that one of the gears may be considered a rotary gear carrier on which planet gears are mounted) to transmit rotation of the hollow output shaft to the actuator shaft for gear reduction to increase torque output, as Johnson teaches (paragraph 87).  The additional gears taught by Johnson allows for less input from the motor and manual handling via spindle 10, so the motor and user doesn’t need to work as hard with the additional gears compared to without the additional gears.
Regarding claim 8, Eriksen discloses in Figs. 1-4 that the planetary gear arrangement is a multi-stage planetary gear arrangement (because it comprises several layers of intermeshing gears).  Johnson also teaches in Figs. 3-6 that the planetary gear arrangement 110 is a multi-stage planetary gear arrangement.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Henschke in view of Simar et al. (US 5,356,112).
Regarding claim 12, Henschke discloses an internal rotor and drive coupling, as previously discussed, lacks teaching that the rotation of the internal rotor is transmitted to the drive coupling via engagement of an at least one axially extending lug and an at least one corresponding cut-out formed in respective parts of the hollow output shaft and drive coupling.  
Simar teaches in Fig. 6 that the rotation of an internal rotor is transmitted to a drive coupling via engagement of an at least one axially extending lug 125 and an at least one corresponding cut-out 125 formed in respective parts of the hollow output shaft and drive coupling (col. 5, lines 11-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement between the internal rotor and drive coupling in Henschke to comprise axially extending lugs and corresponding cut-outs in the rotor and drive coupling, as Simar teaches, as the lug-cut-out engagement is less likely to come undone during rotation than the threaded engagement between drive coupling 24 and collar 29 disclosed in col. 2, lines 65-68.
Claims 15-18 (as understood: 17) are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen in view of Karlby et al. (US 2,992,807).
Regarding claim 15, Eriksen discloses in Figs. 1-4 that the cover (comprising the end plate through which the spindle 10 extends) and base (comprising portion bolted to the gear ring 54 and/or the plate with seal 22 to engage sun gear 32) of the motor housing 4 are secured in a spaced arrangement by the cylindrical section of the motor housing 4 extending between peripheral regions of the cover and base of the motor housing 4.  
Eriksen lacks locking members extending between peripheral regions of the cover and base of the motor housing to provide the spaced arrangement in which the cover and base are secured. 
Karlby teaches in Fig. 1 the cover 78 and the base 74 of the motor housing 76 are secured in a spaced arrangement by locating members 82, 80 extending between peripheral regions of the cover 78 and base 74 of the motor housing 76.
Therefore, it would have been obvious to one have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing disclosed by Eriksen to include a plurality of bolts/locating members extending between peripheral regions of the cover and base of the motor housing, as Karlby teaches, because the long bolts extending through the motor housing provides more rigidity and durability to the motor housing.
Regarding claim 16, Eriksen discloses in Figs. 1-4 bearings (comprising the unlabeled ball bearing assemblies between rotor 26 and sleeve 30) are provided in the cover and base of the motor housing (because the bearings are disposed inside the chamber of the motor housing 4 created by the cover and base) to mount the internal rotor 28 for rotation.  
Regarding claim 17, Eriksen discloses in Figs. 1-4 that the hollow output shaft (comprising sun gear 32 and the plate extending between sun gear 32 and rotor 28 to transmit rotation of the rotor 28 to the sun gear 32) has an external flange (comprising said unlabeled plate transmitting rotation from the rotor 28 to the sun gear 32) at its upper region, and the hollow output shaft is mounted within the Page 4 of 7internal rotor 28 by means of the flange (which rests on one side on the plate with seal 22), and an upper surface of the flange engages the bearing in the upper portion of the housing 4.  
Regarding claim 18, Eriksen discloses in Figs. 1-4 that the hollow output shaft (comprising sun gear 32 and the plate extending between sun gear 32 and rotor 28 to transmit rotation of the rotor 28 to the sun gear 32) is mounted within the internal rotor 28 and extends through the internal rotor 28 (with the shaft portion 34 of the sun gear 32).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen in view of Livernash et al. (US 5,848,610).
Regarding claim 19, Eriksen discloses a cover of a motor housing, as previously discussed, but lacks teaching that the cover of the motor housing has open regions, the motor housing further comprising a removable lid that can be secured to the external surface of the cover of the motor housing to close the open regions.  
Livernash teaches in Figs. 1-5 a cover 78 of a motor housing, wherein the cover 78 has open regions, the motor housing further comprising a removable lid 168 that can be secured to the external surface of the cover 78 of the motor housing to close the open regions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing disclosed by Eriksen to include a removable lid that selectively is attached to the rest of the motor housing to close open regions of the cover, as Livernash teaches, because the cover provides a cage-like housing with which the motor can be provided safely pre-mounted with the motor housing before complete assembly, while the open regions saves material and the additional lid member provides additional rigidity and durability.
Claims 22-24 (as understood: 23-24) are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen in view of Wygnanski (US 2009/0206290).
Regarding claim 22, Eriksen discloses a stator, as previously discussed, but is silent with regard to the detail of the stator, including whether the external stator comprises a stator body having a series of inwardly projecting teeth, a winding being provided around each tooth.  
Wygnanski teaches in Fig. 4 an external stator comprising a stator body 110 having a series of inwardly projecting teeth 186-200 and a winding A-H is provided around each tooth 186-200 (paragraph 106).  The arrangement of teeth 186-200 and windings A-H on the stator 110 provide magnetic poles to control movement of the rotor 116 (paragraphs 106-107).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stator disclosed by Eriksen to include inwardly projecting teeth with windings thereon to provide the magnetic that control movement of the rotor, as Wygnanski teaches (paragraph 106-107), because Eriksen is silent with regard to such detail of the stator to direct movement of the rotor.  Furthermore, Wygnanski teaches in paragraphs 106-107 that the teeth and windings securely locks the rotor to its intended position directed by the magnetic poles created by the teeth and windings.
Regarding claim 23, Wygnanski teaches in Fig. 4 that the sides of the stator teeth 186-200 are substantially straight along the whole length of the tooth 186-200.  
Regarding claim 24, Eriksen discloses in Figs. 1-4 that an electric motor 24 for use in an actuator 1 as claimed in claim 1, having an external stator 26 and an internal rotor 28, wherein the external stator 26 comprises a stator body 26.   
Eriksen is silent with regard to the detail of the stator, including whether the external stator comprises a stator body having a series of inwardly projecting teeth, a winding being provided around each tooth, and wherein the sides of the stator teeth are substantially straight along the whole length of the tooth.  
Wygnanski teaches in Fig. 4 an external stator comprising a stator body 110 having a series of inwardly projecting teeth 186-200 and a winding A-H is provided around each tooth 186-200 (paragraph 106), and wherein the sides of the stator teeth 186-200 are substantially straight along the whole length of the tooth 186-200.  The arrangement of teeth 186-200 and windings A-H on the stator 110 provide magnetic poles to control movement of the rotor 116 (paragraphs 106-107).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stator disclosed by Eriksen to include inwardly projecting teeth with windings thereon to provide the magnetic that control movement of the rotor, as Wygnanski teaches (paragraph 106-107), because Eriksen is silent with regard to such detail of the stator to direct movement of the rotor.  Furthermore, Wygnanski teaches in paragraphs 106-107 that the teeth and windings securely locks the rotor to its intended position directed by the magnetic poles created by the teeth and windings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753